UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF COLUMBIA
________________________________
                                 )
YUE ZHANG,                       )
                                 )
               Plaintiff,        )
                                 )
          v.                     ) Civil Action No. 17-706 (EGS)
                                 )
UNITED STATES CITIZENSHIP AND    )
IMMIGRATION SERVICES,            )
                                 )
               Defendant.        )
________________________________)

                       MEMORANDUM OPINION

     On August 18, 2015, Yue Zhang filed a naturalization

application with the United States Citizenship and Immigration

Services (“USCIS”). Compl., ECF No. 1 at 1; Decl. of Kimberly J.

Zanotti (“Zanotti Decl.”), ECF No. 4-1 ¶ 2. As part of the

application process, USCIS interviewed her on December 21, 2015.

Compl., ECF No. 1 at 1; Zanotti Decl., ECF No. 4-1 ¶ 3. In March

2016, USCIS issued Ms. Zhang a Notice of Intent to Deny (“NOID”)

her application and gave her 30 days to file a rebuttal to that

NOID. Zanotti Decl., ECF No. 4-1 ¶ 4. Ms. Zhang submitted her

rebuttal in April 2016. Zanotti Decl., ECF No. 4-1 ¶ 5; see

Pl.’s Opp. to Def.’s Mot. to Remand to USCIS (“Pl.’s Opp.”), ECF

No. 6 at 1.

     Ms. Zhang then heard nothing further from USCIS concerning

her application, so on April 18, 2017, proceeding pro se, she

initiated this lawsuit pursuant to 8 U.S.C. § 1447(b). See

                                1
Compl., ECF No. 1 at 1-2. Ms. Zhang requests that the Court

“grant [her] . . . citizenship” as soon as possible. Id. at 2.

Ms. Zhang has also moved the Court to expedite her case. Pl.’s

Mot. to Expedite, ECF No. 3. USCIS opposes that motion and has

moved the Court to remand this matter to USCIS so that USCIS can

expeditiously render a final decision concerning Ms. Zhang’s

application. See Def.’s Mot. for Remand and Opp. to Pl.’s Mot.

to Expedite (“Def.’s Mot.”), ECF No. 4 at 1. USCIS has

represented to the Court that it will issue such a decision

within 21 days of the Court remanding this matter. Zanotti

Decl., ECF No. 4-1 ¶ 8. Ms. Zhang opposes remand because USCIS

has not promised that its final decision will result in her

attaining citizenship. Pl.’s Opp., ECF No. 6 at 1. For the

reasons that follow, the Court DENIES Ms. Zhang’s motion to

expedite and GRANTS USCIS’s motion to remand.

       If USCIS fails to render a decision concerning a

naturalization application before the end of the 120-day period

after the date on which the “examination” of the applicant

called for by 8 U.S.C. § 1446 is conducted, an applicant may

apply to the appropriate district court “for a hearing on the

matter.” 8 U.S.C. § 1447(b). USCIS concedes that the relevant

“examination” took place when USCIS interviewed Ms. Zhang on

December 21, 2015. See Def.’s Mot., ECF No. 4 at 2. Thus there

is no dispute that more than 120 days have elapsed since the

                                2
“examination” and, accordingly, that § 1447(b) vests this Court

with “jurisdiction over the matter.” See 8 U.S.C. § 1447(b).

Even so, § 1447(b) provides that when a district court has

jurisdiction it “may either determine the matter or remand the

matter, with appropriate instructions, to [USCIS] to determine

the matter.” Id. “Thus, it is entirely within the discretion of

the court to either deny the motion to remand . . . or grant the

motion to remand and allow the naturalization petition to be

adjudicated by the USCIS.” Abusamhadneh v. Napolitano, No. 10-

111, 2010 WL 1734772, at *1 (E.D. Va. Apr. 26, 2010). “The vast

majority of district courts remand lawsuits filed under §

1447(b) for USCIS to decide in the first instance whether to

grant or deny an application for naturalization.” Gill v.

Crawford, No. 15-1633, 2016 WL 880952, at *1 (E.D. Cal. Mar. 8,

2016). This Court joins that majority here.

     Remand makes sense in this instance first and foremost for

reasons of agency expertise. “Generally speaking, a court . . .

should remand a case to an agency for decision of a matter that

statutes place primarily in agency hands.” INS v. Ventura, 537

U.S. 12, 16 (2002) (per curiam). “This principle has obvious

importance in the immigration context.” Id. at 16-17. And this

principle is readily applicable here: USCIS is better equipped

than this Court to make a decision concerning a naturalization

application, at least in the first instance. See Rashid v. Dep’t

                                3
of Homeland Sec., No. 14-2109, 2017 WL 1398847, at *2 (E.D. Cal.

Apr. 19, 2017) (“USCIS is better equipped to handle these cases

and has more expertise than district courts in adjudicating

applications.”); Manzoor v. Chertoff, 472 F. Supp. 2d 801, 808

(E.D. Va. 2007) (explaining that “the review of the results of

the mandatory background checks and any follow-up questioning of

an applicant are best left to [US]CIS”).

     Additionally, given that USCIS has informed the Court that

it will render a final decision concerning Ms. Zhang’s

application within 21 days of remand, see Zanotti Decl., ECF No.

4-1 ¶ 8, the most efficient disposition of the application is to

remand to USCIS. The prompt decision that USCIS has promised to

render strongly weighs in favor of remand. See Rashid, 2017 WL

1398847, at *2 (“In the few cases where a district court opted

to adjudicate the matter itself, . . . the defendants failed to

assure the court that a swift decision could be made on

remand.”).

     That USCIS’s ultimate decision might be to deny Ms. Zhang’s

application does not weigh against remand. See Pl.’s Opp., ECF

No. 6 at 1. If USCIS’s decision turns out to be unfavorable to

Ms. Zhang, she “may request a hearing before an immigration

officer,” see 8 U.S.C. § 1447(a), and then, in the event that

the decision remains unfavorable, she may seek de novo review in

the appropriate district court. See 8 U.S.C. § 1421(c).

                                4
     Accordingly, for the foregoing reasons, the Court DENIES

Ms. Zhang’s motion to expedite and GRANTS USCIS’s motion to

remand. An appropriate Order accompanies this Memorandum

Opinion.

     SO ORDERED.

Signed:    Emmet G. Sullivan
           United States District Judge
           July 26, 2017




                                 5